Exhibit 10.31

WARNER MUSIC INC.

75 Rockefeller Plaza

New York, New York 10019

November 4, 2005

Alex Zubillaga

Dear Alex:

This letter, when signed by you and countersigned by us (“Company”), shall
constitute our agreement (the “Agreement”) with respect to your employment with
Company.

 

  1. Position: Effective on the date hereof, Executive Vice President, Digital
Strategy and Business Development.

 

  2. Term: The term of this Agreement shall commence on August 8, 2005 and end
on August 7, 2008 (the “Term”).

 

  3. Compensation:

(a) Salary: During the Term, Company shall pay you a salary at the rate of
$600,000 per annum.

(b) Annual Discretionary Bonus: With respect to each fiscal year of the Term
(commencing with the fiscal year ending September 30, 2005), Company shall
consider granting to you an annual bonus (or a pro rata portion of such annual
bonus for a portion of such year provided that the bonus for the fiscal year
ended September 30, 2005 will cover the 10 months ending September 30, 2005
consistent with other senior executive bonuses). The amount of each annual bonus
shall be determined by Company at its sole discretion; provided, that, your
Target bonus for each fiscal year of the Term shall be $350,000 (or a pro rata
portion of such amount for a portion of a year), based on the strength of your
performance and on the performance of Company. The amount of each annual bonus
awarded to you may be higher or lower than the Target amount, and shall be
determined by Company using criteria consistent with the criteria used in
determining the annual bonuses of other senior corporate executives of Company
(i.e., the officers reporting directly to the Chairman and CEO of Company (other
than the Chairman of the US recorded music operations of the Warner Recorded
Music Business)).



--------------------------------------------------------------------------------

(c) Payment of Compensation: Compensation accruing to you during the Term shall
be payable in accordance with the regular payroll practices of Company for
employees at your level. You shall not be entitled to additional compensation
for performing any services for Company’s subsidiaries or affiliates.

 

  4. Exclusivity: Your employment with Company shall be full-time and exclusive.
During the Term you will not render any services for others, or for your own
account, in the field of entertainment or otherwise; provided, however, that to
the extent that such activities do not interfere with the performance of your
duties hereunder, you may (a) serve on corporate boards or committees with the
prior written consent of the CEO of Company, (b) serve on civic, educational,
philanthropic or charitable boards or committees, (c) passively own not more
than three percent (3%) of the outstanding capital stock of any corporation
whose stock is publicly traded and manage such investments, and (d) own and
manage real estate and securities portfolio investments.

 

  5. Reporting: You shall at all times work under the supervision and direction
of the Chairman and CEO of Company, or to such senior executive officer of
Company as the Chairman and CEO of Company may designate; provided that such
officer holds the title of President, COO or Vice Chairman, and shall perform
such duties as you shall reasonably be directed to perform by such senior
officers.

 

  6. Place of Employment: The greater New York metropolitan area. You shall
render services at the offices established for Company at such location. You
also agree to travel on temporary trips to such other place or places as may be
required from time to time to perform your duties hereunder.

 

  7. Travel and Entertainment Expenses: Company shall promptly pay or reimburse
you for reasonable expenses (including first class travel and first class
accommodations) actually incurred or paid by you during the Term in the
performance of your services hereunder in accordance with Company’s policy for
employees at your level upon presentation of expense statements or vouchers or
such other supporting information as Company may customarily require.

 

  8. Benefits: While you are employed hereunder, you shall be entitled to all
fringe benefits generally accorded to employees of Company at your level from
time to time, including, but not limited to, medical health and accident, group
life and disability insurance and similar benefits, provided that you are
eligible under the general provisions of any applicable plan or program and
Company continues to maintain such plan or program during the Term. During the
Term, you shall be entitled to no less paid vacation for each year commencing
with the Effective Date as is made available generally to other senior
executives of the Company; provided, that, such paid vacation shall be no less
than four weeks per year.



--------------------------------------------------------------------------------

  9. Disability/Death: If you shall become physically or mentally incapacitated
from performing your duties hereunder, and such incapacity shall continue for a
period of six (6) consecutive months or more or for shorter periods aggregating
six months or more in any twelve-month period, Company shall have the right
(before the termination of such incapacity), at its option, to terminate your
employment hereunder upon paying to you the Basic Termination Payments (as
defined below), including any applicable disability benefits under benefit
plans, policies or arrangements of the Company. In the event of your death, this
Agreement shall automatically terminate except that Company shall pay to your
estate or as you may otherwise designate (to the extent permitted under
applicable law) any accrued but unpaid salary through the last day of the month
of your death and any other Basic Termination Payments, including any applicable
death benefits under benefits plans, policies or arrangements of the Company.

 

  10. Termination by Company: Company may at any time during the Term, by
written notice, terminate your employment for “Cause” (as defined below), such
Cause to be specified in the notice of termination. The following acts shall
constitute “Cause” hereunder: (a) the willful and continued failure or refusal
by you to perform substantially your material duties with the Company (other
than any such failure resulting from your incapacity due to physical or mental
illness); (b) conviction of, or plea of guilty to, a felony or misdemeanor
involving moral turpitude or dishonesty; (c) the willful and continued breach by
you of material covenants contained in this Agreement; and (d) the willful
engaging by you in gross misconduct which is demonstrably and materially
injurious to the Company or its affiliates. Notice of termination given to you
by Company shall specify the reason(s) for such termination, and in the case
where a cause for termination described in clause (a) or (c) above shall be
susceptible of cure, and such notice of termination is the first notice of
termination given to you for such reason, if you fail to cure such cause for
termination within ten (10) business days after the date of such notice,
termination shall be effective upon the expiration of such ten-day period, and
if you cure such cause within such ten-day period, such notice of termination
shall be ineffective. In all other cases, notice of termination shall be
effective on the date thereof. Upon termination for “Cause” you shall be
entitled to the Basic Termination Payments.

 

  11. Termination by Employee.

(a) For purposes of this Paragraph 11, Company shall be in breach of its
obligations to you hereunder if there shall have occurred any of the following
events (each such event being referred to as a “Good Reason”): “Good Reason”
shall mean: (i) any adverse change in your title; (ii) any failure by the
Company to comply with any of the provisions of Paragraph 3 of this Agreement;
(iii) the



--------------------------------------------------------------------------------

Company requiring you to be based at any office or location other than at an
office commensurate with your position at the headquarters of the Company in the
Borough of Manhattan, New York; or (iv) any change in reporting inconsistent
with Paragraph 5 above.

(b) You may exercise your right to terminate the Term of this Agreement for Good
Reason pursuant to this Paragraph 11 by notice given to Company in writing
specifying the Good Reason for termination within sixty (60) days after the
occurrence of any such event constituting Good Reason, otherwise your right to
terminate this Agreement by reason of the occurrence of such event shall expire
and shall be deemed to have permanently lapsed. Any such termination in
compliance with the provisions of this Paragraph 11 shall be effective thirty
(30) days after the date of your written notice of termination, except that if
Company shall cure such specified cause within such thirty-day period, you shall
not be entitled to terminate the term of this Agreement by reason of such
specified Good Reason and the notice of termination given by you shall be null
and void and of no effect whatsoever.

 

  12. Consequences of Breach by Company or Non-renewal:

(a) In the event of a “Special Termination” (as defined below) of your
employment or your resignation for “Good Reason” (as defined in Paragraph 11
(a)), your sole remedy shall be that, upon your execution of a Release (as
defined below) Company shall pay to you the “Special Termination Payments” (as
defined below), and in the event of a “Qualifying Non-renewal” (as defined
below), your sole remedy shall be that, upon your execution of a Release,
Company shall pay to you the “Non-renewal Payments” (as defined below). Special
Termination Payments and Qualifying Non-renewal Payments are sometimes herein
referred to collectively as the “Termination Payments.”

(b) The “Basic Termination Payments” shall mean any accrued but unpaid salary,
accrued vacation pay in accordance with Company policy, any unreimbursed
expenses pursuant to Paragraph 7, plus any accrued but unpaid benefits in
accordance with Paragraph 8, in each case to the date on which your employment
terminates pursuant to an event described in subparagraph (d) or (f), below, as
applicable (the “Termination Date”).

(c) A “Release” shall mean a release agreement in Company’s standard form, which
shall include, without limitation, a release by you of Company from any and all
claims which you may have relating to your employment with Company and the
termination of such employment.



--------------------------------------------------------------------------------

(d) A “Special Termination” shall have occurred in the event that Company
terminates your employment hereunder other than pursuant to Paragraphs 9 or 10
hereof.

(e) “Special Termination Payments” shall mean (i) the Basic Termination
Payments; plus (ii) the greater of (A) the “Severance Amount” (as defined below)
and (B) the sum of (I) $600,000 (representing one year of salary) and
(II) $350,000 (representing one year of target bonus), and (III) an amount equal
to the Target bonus pro rated for that portion of the fiscal year prior to the
date of termination.

(f) A “Qualifying Non-renewal” shall have occurred in the event that, at the end
of the Term: (i) Company declines to offer you continued employment with Company
or one of its affiliates; or (ii) Company offers you continued employment with
Company or one of its affiliates at a salary lower than your salary as in effect
on the last day of the Term, and you elect to decline such offer and terminate
your employment with Company.

(g) The “Non-renewal Payments” shall mean(i) the amount of severance pay (the
“Severance Amount”) that would have been payable to you under Company policy as
in effect on the Termination Date had you not been subject to an employment
agreement with Company, plus; (ii) the Basic Termination Payments.

(h) Any Termination Payments payable to you under Paragraph 12(e)or (g) above
shall be made by Company in accordance with its regular payroll practices by
means of continued payments to you (i) of your salary at the same rate as was in
effect as of the Termination Date for the applicable period as is necessary to
cause the full amount due under such clause to be paid, or (ii) of salary for
such shorter period as Company determines is necessary to prevent such amount
from being deemed “deferred compensation” under applicable tax law; provided
that in the event that the Payment Period is so shortened, your rate of pay
during such period shall be increased accordingly in order to cause the payment
in full of the amounts required to be paid to you pursuant to this Paragraph 12
(the “Payment Period”). Any payments in respect of bonuses would be payable at
the time bonuses are generally payable to other senior executives for such
fiscal year. During the Payment Period, Company shall continue to provide you
and your eligible family members with coverage under Company’s medical and life
insurance plans in accordance with the terms of such plans (excluding any
provision of such plan which would cause you or your family members to be
ineligible for coverage by reason that your employment with Company has
terminated), and you shall be entitled to participate in no other benefit plans
of Company during such period.

(i) In the event you elect not to execute and deliver a Release in connection
with a Special Termination or a Qualifying Non-renewal, Company shall only be
obligated



--------------------------------------------------------------------------------

to pay to you the Basic Termination Payments. Following the delivery of an
executed Release pursuant to this Paragraph 12, you shall have no duty to seek
substitute employment, and Company shall have no right of offset against any
amounts paid to you under this Paragraph 12 with respect to any compensation or
fees thereafter received by you from any employment thereafter obtained or
consultancy arrangement thereafter entered into by you.

 

  13. Confidential Matters: You shall keep secret all confidential matters of
Company and its affiliates (for purposes of this Paragraph 13 only, “Company”),
and shall not disclose them to anyone outside of Company, either during or after
your employment with Company, except with Company’s written consent. You shall
deliver promptly to Company upon termination of your employment, or at any time
Company may request, all confidential memoranda, notes, records, reports and
other documents (and all copies thereof) relating to the business of Company
which you may then possess or have under your control.

 

  14. Results and Proceeds of Employment: You acknowledge that Company shall own
all rights of every kind and character throughout the world in perpetuity in and
to any material and/or ideas written, suggested or in anyway created by you
hereunder and all other results and proceeds of your services hereunder,
including, but not limited to, all copyrightable material created by you within
the scope of your employment. You agree to execute and deliver to Company such
assignments or other instruments as Company may require from time to time to
evidence Company’s ownership of the results and proceeds of your services.

 

  15.

Indemnity: To the fullest extent permitted by applicable law, the Company shall
indemnify, defend and hold the you harmless from and against any and all claims,
demands, actions, causes of action, liabilities, losses, judgments, fines, costs
and expenses (including, without limitation, the reimbursement of reasonable
attorneys’ fees, settlement expenses, punitive damages and the advancement of
legal fees and expenses, as such fees and expenses are incurred by you) arising
from or relating to (a) claims relating to the Company or any or direct or
indirect parents or subsidiaries or (b) your service with or status as an
officer, director, employee, agent or representative of the Company or any of
its direct or indirect parents or subsidiaries or in any other capacity in which
you serve or have served at the request of the Board or the CEO for the benefit
of any such entity. Without limiting the foregoing, in connection with any such
claim, demand, action, cause of action, liability, loss, judgment or fine, you
shall have the right (i) to be represented by separate counsel reasonably
acceptable to the Company, at the Company’s sole cost and expense, and (ii) to
have the Company pay the cost and expense of any bond that the Executive may be
required to post in order to appeal an adverse decision. The Company’s
obligations under this Section 15 shall be in addition to, and not in derogation
of, any other rights the Executive may have



--------------------------------------------------------------------------------

 

against the Company to indemnification or advancement of expenses, whether by
statute, contract or otherwise (including, without limitation, your entitlement
to indemnification and the payment or reimbursement of expenses (including
attorneys’ fees and expenses) to the extent provided in and/or permitted by the
Certificate of Incorporation and By-Laws of the Company. The Company shall
maintain directors and officers liability insurance in commercially reasonably
amounts (as reasonably determined by the Board), and you shall be covered under
such insurance to the same extent as any other senior executive of the Company.
You hereby undertake to repay any advances paid to you pursuant to this
Section 15 if a final judgment adverse to you establishes that you is not
entitled to be indemnified under this Agreement or otherwise. The Company hereby
acknowledges that the undertaking set forth in the previous sentence satisfies
all requirements for any similar undertakings in the by-laws or other corporate
documents of the Company. The Company shall not take any action that would
impair your right to indemnification, other than in connection with a claim by
the Company that you are not entitled to indemnification in accordance with the
standards set forth in this Section 15.

 

  16. Notices: All notices, requests, consents and other communications required
or permitted to be given hereunder shall be in writing and shall be deemed to
have been duly given if delivered personally or sent by prepaid courier, or
mailed first-class, postage prepaid, by registered or certified mail, return
receipt requested, as follows:

 

TO YOU:    TO COMPANY:

Alex Zubillaga

The most recent address for the Executive in the records of Parent or the
Company. The Executive hereby agrees to promptly provide Parent and the Company
with written notice of any change in the Executive’s address for so long as this
Agreement remains in effect.

  

Warner Music Inc.

75 Rockefeller Plaza

New York, NY 10019

Attn: General Counsel

Either you or Company may change the address to which notices are to be sent by
giving written notice of such change of address to the other in the manner
herein provided for giving notice.

 

  17. Miscellaneous:

(a) You represent and warrant to Company that you are free to enter into this
Agreement and, as of the commencement of the Term hereof, are not subject to any



--------------------------------------------------------------------------------

conflicting obligation or any disability which will prevent you from or
interfere with your executing and performing your obligations hereunder.

(b) You acknowledge that while you are employed hereunder you will comply with
Company’s conflict of interest policy and other corporate policies, as in effect
from time to time, of which you are made aware. All payments made to you
hereunder shall be subject to applicable withholding and social security taxes
and other ordinary and customary payroll deductions.

(c) You acknowledge that services to be rendered by you under this Agreement are
of a special, unique and intellectual character which gives them peculiar value,
and that a breach or threatened breach of any provision of this Agreement
(particularly, but not limited to, the provisions of Paragraphs 4 and 13
hereof), will cause Company immediate irreparable injury and damage which cannot
be reasonably or adequately compensated in damages in an action at law.
Accordingly, without limiting any right or remedy which Company may have in such
event, you specifically agree that Company shall be entitled to injunctive
relief to enforce and protect its rights under this Agreement. The provisions of
this Paragraph 17(c) shall not be construed as a waiver by Company of any rights
which Company may have to damages or any other remedy.

(d) This Agreement together with the Restricted Stock Award Agreement dated as
of October 1, 2004 and the Letter Agreement dated as of June 4, 2005 relating
thereto, set forth the entire agreement and understanding of the parties hereto,
and supersedes and terminates any and all prior agreements, arrangements and
understandings. No representation, promise or inducement has been made by either
party that is not embodied in this Agreement, and neither party shall be bound
by or liable for any alleged representation, promise or inducement not herein
set forth.

If, notwithstanding the provisions of the foregoing paragraph, any provision of
this Agreement or the application hereof is held to be wholly invalid, such
invalidity shall not affect any other provisions or application of this
Agreement that can be given effect without the invalid provisions or
application, and to this end the provisions of this Agreement are hereby
declared to be severable.

(e) The provisions of this Agreement shall inure to the benefit of the parties
hereto, their heirs, legal representatives, successors and permitted assigns.
This Agreement, and your rights and obligations hereunder, may not be assigned
by you. Company may assign its rights, together with its obligations, hereunder
in connection with any sale, transfer or other disposition of all or a
substantial portion of the stock or assets of Company.



--------------------------------------------------------------------------------

(f) Nothing contained in this Agreement shall be construed to impose any
obligation on Company to renew this Agreement. This Agreement may be amended,
modified, superseded, canceled, renewed or extended, and the terms or covenants
hereof may be waived, only by a written instrument executed by both of the
parties hereto, or in the case of a waiver, by the party waiving compliance.
Neither the continuation of employment nor any other conduct shall be deemed to
imply a continuing obligation upon the expiration of this Agreement. The failure
of either party at any time or times to require performance of any provision
hereof shall in no manner affect the right at a later time to enforce the same.
No waiver by either party of the breach of any term or covenant contained in
this Agreement, whether by conduct or otherwise, in anyone or more instances,
shall be deemed to be, or construed as, a further or continuing waiver of any
such breach, or a waiver of the breach of any other term or covenant contained
in this Agreement.

(g) This Agreement shall be governed by and construed according to the laws of
the State of New York as applicable to agreements executed in and to be wholly
performed within such State.

If the foregoing correctly sets forth our understanding, please sign below and
return this Agreement to Company.

 

Very truly yours, WARNER MUSIC INC. By:  

/s/ David H. Johnson

  David H. Johnson

 

Accepted and Agreed:

/s/ Alex Zubillaga

Alex Zubillaga